Case 5:18-cv-00308-JGB-KK Document 15 Filed 03/25/19 Page 1 of 2 Page ID #:56



  1 Michael Adams (State Bar No. 185835)
    madams@rutan.com
  2 Meredith L. Williams (State Bar No. 292888)
    RUTAN & TUCKER, LLP
  3 611 Anton Boulevard, Suite 1400
    Costa Mesa, California 92626-1931
  4 Telephone: 714-641-5100
    Facsimile: 714-546-9035
  5
    Attorneys for Plaintiff
  6 THE YOUNG AMERICANS, INC.
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 THE YOUNG AMERICANS, INC., a                  CASE NO. 5:18-cv-00308 JGB (KKx)
    California nonprofit corporation,
 12                                               RESPONSE TO ORDER TO SHOW
                 Plaintiff,                       CAUSE RE DISMISSAL FOR LACK
 13                                               OF PROSECUTION
          v.
 14
    STARMEDIA PRODUCTIONS INC., a
 15 Florida corporation, and DOES 1
    through 10, inclusive,
 16
                 Defendants.
 17
 18
                On March 11, 2019, the Court issued an Order to Show Cause requiring
 19
      Plaintiff The Young Americans, Inc. (“Plaintiff”) to show cause in writing on or
 20
      before March 25, 2019 why this action should not be dismissed for lack of
 21
      prosecution. (Dkt. 14.) Concurrently with this filing, Plaintiff is submitting a
 22
      Notice for Dismissal Without Prejudice pursuant to Federal Rule of Civil Procedure
 23
      41. Accordingly, Plaintiff respectfully requests that the Order to Show Cause be
 24
      discharged.
 25
 26
 27
 28
                                                -1-
      2848/027541-0004
      13549080.1 a03/25/19        RESPONSE TO ORDER TO SHOW CAUSE
Case 5:18-cv-00308-JGB-KK Document 15 Filed 03/25/19 Page 2 of 2 Page ID #:57



  1 Dated: March 25, 2019                  RUTAN & TUCKER, LLP
                                            MICHAEL D. ADAMS
  2
  3                                        By:        /s/ Michael Adams
                                                 Michael Adams
  4                                              Attorneys for Plaintiff
                                                 THE YOUNG AMERICANS, INC.
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           -2-
      2848/027541-0004
      13549080.1 a03/25/19   RESPONSE TO ORDER TO SHOW CAUSE
